Case 4:18-cv-10965-MFL-RSW ECF No. 55, PageID.906 Filed 03/22/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

CHRISTOPHER BLACK.,

      Plaintiff,                                    Case No. 18-cv-10965
                                                    Hon. Matthew F. Leitman
v.

CITY OF DETROIT, et al.,

     Defendants.
__________________________________________________________________/

        ORDER ON MOTIONS IN LIMINE (ECF Nos. 43, 44 and 45)

      The following three motions are pending before the Court: (1) Motion in

Limine by all Defendants (ECF No. 43), (2) Motion in Limine by all Defendants

(ECF No. 44), and (3) Motion in Limine by Christopher Black. (ECF No. 45.) The

court held a video hearing on the motions on March 22, 2021. For the reasons

stated on the record, all three motions are granted, and all the evidence sought to be

excluded in all three motions is hereby excluded unless, and until, this court orders

to the contrary. As further indicated on the record, the parties may renew their

requests to admit the excluded evidence during or before trial.

      IT IS SO ORDERED.


                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE

Dated: March 22, 2021
                                          1
Case 4:18-cv-10965-MFL-RSW ECF No. 55, PageID.907 Filed 03/22/21 Page 2 of 2




       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on March 22, 2021, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                       2
